                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                   SAN ANTONIO DIVISION

STEPHEN WAYNE RICHARDSON,                          §
TDCJ # 1795088,                                    §
                                                   §
                    Plaintiff,                     §
                                                   §                      CIVIL NO.
vs.                                                §                   SA-19-CA-419-XR
                                                   §
DONNA KAY McKINNEY, ET AL.,                        §
                                                   §
                    Defendants.                    §

                                      SHOW CAUSE ORDER

      Before the Court is the Civil Rights Complaint [#1] filed by the plaintiff, Stephen Wayne

Richardson (“Plaintiff”), pursuant to 42 U.S.C. § 1983. Plaintiff is ordered to file an amended

complaint clarifying his allegations and, to the extent possible, curing the Complaint’s legal

deficiencies, which are described below.

                                         I.     Legal Standard

      According to 28 U.S.C. § 1915A(b)(1), this Court is required to screen any civil complaint in

which a prisoner seeks relief against a government entity, officer, or employee and dismiss the

complaint if the court determines it is frivolous, malicious, or fails to state a claim on which

relief may be granted. See also 28 U.S.C. § 1915(e)(2)(B) (directing court to dismiss case filed

in forma pauperis at any time if it is determined that the action is (i) frivolous or malicious or (ii)

fails to state a claim on which relief may be granted).

      An action is frivolous where there is no arguable legal or factual basis for the claim. Neitzke

v. Williams, 490 U.S. 319, 325 (1989). “A complaint lacks an arguable basis in law if it is based

on an indisputably meritless legal theory, such as if the complaint alleges violation of a legal

interest which clearly does not exist.” Harper v. Showers, 174 F.3d 716, 718 (5th Cir. 1999)

(internal quotation and citation omitted). A complaint is factually frivolous when “the facts

                                                  1
alleged are ‘fantastic or delusional scenarios’ or the legal theory upon which a complaint relies is

‘indisputably meritless.’” Eason v. Thaler, 14 F.3d 8, n.5 (5th Cir. 1994) (quoting Neitzke, 490

U.S. at 327–28).

   In evaluating whether a complaint states a claim under § 1915A(b)(1) and § 1915(e)(2)(B),

this Court applies the same standards governing dismissals pursuant to Rule 12(b)(6). See

DeMoss v. Crain, 636 F.3d 145, 152 (5th Cir. 2011). To avoid dismissal under Rule 12(b)(6), “a

complaint must contain sufficient factual matter, accepted as true, ‘to state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555–56, 570 (2007)). These factual allegations need not be detailed but

“must be enough to raise a right to relief above the speculative level.” Twombly, 550 U.S. at

555.    A conclusory complaint—one that fails to state material facts or merely recites the

elements of a cause of action—may be dismissed for failure to state a claim. See id. at 555–56.

                             II.     Deficiencies in Plaintiff’s Complaint

       Plaintiff is in the custody of the Texas Department of Criminal Justice Correctional

Institutions Division (“TDCJ-CID”) serving a thirty-five year sentence for his 2012 Bexar

County conviction for manslaughter in Case No. 2010CR10629.                 Plaintiff’s Section 1983

Complaint alleges: He was charged with murder but found guilty of manslaughter “without

notice of intent to bring this lesser charge.” He also alleges the judgment is “void” because it

“contain[s] another person[’s] name.” He also alleges the prosecution “used false testimony” to

convict him. Plaintiff purports to sue former Bexar County Clerk of Court Donna K. McKinney,

Texas District Judge Juanita Vasquez Gardner, Assistant District Attorney Bill Pennington, and

his former counsel L. Michael Cohen for his wrongful conviction and incarceration. He also




                                                  2
purports to sue the TDCJ-CID records clerk apparently because he contends he is in TDCJ-CID

custody pursuant to a “void” judgment. Plaintiff seeks damages and release from custody.

  As is explained above, an IFP plaintiff’s complaint is considered frivolous and is subject to

dismissal if it fails to state a claim on which relief can be granted. In this case, Plaintiff’s claims

currently have the following deficiencies:

   a. Plaintiff’s Complaint is barred by his conviction.

   Plaintiff’s civil rights claims for his alleged wrongful prosecution and conviction are barred

by Heck v. Humphrey. In Heck v. Humphrey, 512 U.S. 477, 486-87 (1994), the Supreme Court

held a civil rights claim arising from a wrongful conviction or imprisonment does not accrue

until that conviction or sentence has been “reversed on direct appeal, expunged by executive

order, declared invalid by a state tribunal authorized to make such determination, or called into

question by a federal court’s issuance of a writ of habeas corpus.” Because Plaintiff’s conviction

has not been declared unlawful in the criminal proceedings or through a habeas corpus

proceeding, his civil rights action is barred by Heck v. Humphrey.

   b. Plaintiff’s claims are barred by the two-year statute of limitations.

   The statute of limitations for civil rights claims arising in Texas is two years. Gonzalez v.

Wyatt, 157 F.3d 1016, 1019 (5th Cir. 1998). Therefore, Plaintiff’s claims concerning matters

occurring in 2012 and before are barred by limitations. In response to this Order, Plaintiff should

alert the Court to factual contentions that took place within this two-year window.

   c. The Texas district judge and assistant district attorney are immune from suit.

   It is well-settled judges enjoy absolute immunity for judicial acts performed in judicial

proceedings, even if they act erroneously, and therefore Plaintiff has no claim against Judge

Gardner. See Pierson v. Ray, 386 U.S. 547, 553-54 (1967); Stump v. Sparkman, 435 U.S. 349,



                                                  3
356-57 (1978). Likewise, a prosecutor in the role of an advocate is absolutely immune from

liability, and therefore Assistant District Attorney Bennington is immune from suit. See Burns v.

Reed, 500 U.S. 478, 492 (1991); Graves v. Hampton, 1 F.3d 315, 318 n.9 (5th Cir. 1993).

   d. Plaintiff’s former attorney cannot be sued in a civil rights action.

   To state a claim under § 1983, a plaintiff must allege that the violation of a right secured by

the Constitution or laws of the United States and that the alleged deprivation was committed by a

person acting under color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988). A plaintiff

may satisfy the “under color of state law” requirement of Section 1983 by proving that the

conduct causing the deprivation is “fairly attributable to the State.” Lugar v. Edmonson Oil Co.,

457 U.S. 922, 937 (1982). Plaintiff’s former attorney is not a state actor and is not subject to suit

in a Section 1983 case. Furthermore, alleged acts of negligence and malpractice cannot serve as

the basis of a Section 1983 claim. Daniels v. Williams, 474 U.S. 327, 329-336 (1986); O’Brien

v. Colbath, 465 F.2d 358 (5th Cir. 1972).

   e. Plaintiff’s request for release is not relief available in this civil rights action.

   In Preiser v. Rodriguez, 411 U.S. 475, 487-88 (1973), the Supreme Court held where an

inmate seeks release from confinement the inmate’s sole remedy is through a writ of habeas

corpus.   Therefore, Plaintiff’s request that this Court set aside his conviction is not relief

available in this § 1983 case.

                                       III.    Right to Amend

   Before dismissal of the Complaint, Plaintiff is entitled to amend to attempt to cure any

deficiencies. See Neitzke, 490 U.S. at 329. Therefore,

   IT IS ORDERED that within twenty-one days of the date of this Order, Plaintiff must

show cause why his Complaint should not be dismissed pursuant to §§ 1915(e)(2)(B)(i)-(ii) and

1915A(b)(1), for failure to state a non-frivolous claim, by filing an amended complaint (of no

                                                 4
more than twenty (20) pages) that cures these deficiencies. Plaintiff should present his amended

claims by using the § 1983 complaint form, as he did before. The Clerk of Court is directed to

provide Plaintiff with another copy of the Section 1983 form.

   If Plaintiff fails to comply with this Order, his Complaint can also be dismissed for failure to

prosecute and failure to comply with this Order. See Fed. R. Civ. P. 41(b).

   SIGNED this 3rd day of June, 2019.




                                         ELIZABETH S. ("BETSY") CHESTNEY
                                         UNITED STATES MAGISTRATE JUDGE




                                                5
